DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 61,63,64,74,82,84,85,90,92,93,97,98,100,104,109,118,120,135-139 and 142 are pending in the application. Claims 63,93,100,104,109 and 120 are withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/1/22, with respect to the rejection(s) of claim(s) 61,64,74,82,84,85,90,92,97,98,118,135-139 and 142 is under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ploegh et al. (US2014/1249296), Rashidian et al. (PNAS 2015, 112, 6146-6151), McBride et al. (US 8,496,912B2), Sundaram et al. (US 10,335,504B2) and Perez-Medina (J. Nucl. Med. 2014, 55, 1706-1711) and in further view of Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136).

New Grounds of Objection/Rejection
Applicant is advised that should claim 84 be found allowable, claim 139 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61,64,74,82,84,85,90,92,97,98,118,135-139 and 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploegh et al. (US2014/1249296) in view of Rashidian et al. (PNAS 2015, 112, 6146-6151), McBride et al. (US 8,496,912B2), Sundaram et al. (US 10,335,504B2) and Perez-Medina (J. Nucl. Med. 2014, 55, 1706-1711) and in further view of Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136).
Ploegh et al. (US2014/1249296) discloses the sortase-mediated modification of proteins, such as the installation of reactive chemical groups, e.g. click chemistry handles, etc. on the C-terminal or the N-terminal of the target protein (p1, [0005]). The click chemistry handle can be at or proximal to the C-terminus of the target protein comprising a sortase recognition motif (e.g. LPXT) near the C-terminus (p1, [0006-0007]). The target protein with the C-terminal sortase recognition motif (e.g. LPXT) can be contacted with an agent comprising 1-10 glycine residues and the click chemistry handle (p1, [0007]; p12, [0085-0086]). The resulting modified proteins can then be conjugated to a molecule that also comprises a reactive click chemistry handle (p12, [0084]). 

The conjugation strategy comprise addition of click chemistry handles to a protein using a sortase-catalyzed transpeptidation reaction. The method comprises conjugating a target protein with a peptide comprising a sortase motif (e.g. LPXT) and a click chemistry handle in the presence of sortase enzyme to provide for the sortase to conjugate the target protein (p1, [0008]). A click chemistry handle can be conjugated to the sortase recognition motif via a linker (p2, [0015]; p10, [0078]). The click chemistry handle comprises azide, alkyne, dienophile, etc. (p2, [0015]). 
A label may be attached to or incorporated into a protein, etc. at any position (p8-9, [0068]). The label may comprise a radioisotopes (p9, [0069]; p12, [0086]) to allow for access to commonly used imaging modalities (p37, [0236]). 
The protein may be conjugated to a polymer (e.g. PEG) via click chemistry (p35, [0210]) wherein the PEGylated protein exhibits increase efficacy relative to an unmodified form and/or exhibits reduced toxicity, etc. (p36, [0222]). 
A pharmaceutically acceptable carrier and compounds (e.g. fillers, stabilizers, etc.) may be combined with the modified proteins for administration to a human or non-human subject (35, [0211]). 
Click chemistry handles and reactions include

    PNG
    media_image1.png
    280
    617
    media_image1.png
    Greyscale
(Table 1; p19, [0153]) which encompass the click chemistry handles of the instant claims.
Ploegh et al. does not disclose a chelating moiety, such as NOTA or DFO joined by a first linker to the antibody wherein the first linker comprises an amino acid sequence formed by sortase-mediated transpeptidation.
Rashidian et al. (PNAS 2015, 112, 6146-6151) discloses site-specifically radiolabeling single domain VHH with 64Cu (abstract; p6146, right column, first paragraph) for PET imaging (p6146, Significance). Sortase reaction was used to install a NOTA functionality at the C terminus of a VHH followed by addition of 64Cu (Fig. 2). The sortase nucleophile NOTA-(Gly)3 was developed (p6149, 18F-VHH7 Detects Class II MHC+ Cells Associated with Small Tumors at Early Stages).

    PNG
    media_image2.png
    86
    858
    media_image2.png
    Greyscale

Antibody-labeling strategies for PET often revolve around modification with metal chelators to enable installation of radioisotopes such as 64Cu, 68Ga, or 89Zr  (p6147, Site-Specific 18F or 64Cu Labeling of Single-Domain Antibodies (VHHS) Using Sortase).
McBride et al. (US 8,496,912B2) discloses a NOTA-azide, for example, 
    PNG
    media_image3.png
    309
    148
    media_image3.png
    Greyscale
 

Sundaram et al. (US 10,335,504B2) discloses that the NOTA chelator may chelate the metal radionuclides, such as rubidium-82, copper-64, zirconium-89, etc. (column 13, lines 3-43). 
Perez-Medina (J. Nucl. Med. 2014, 55, 1706-1711) discloses clickable DFO-azide for chelation of 89Zr to allow for PET (abstract; p1707 Synthesis of Functional Lipids; p1708, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NOTA-R-azide of McBride et al. with a G3 (triglycine) moiety, such as that taught by Rashidian et al. to modify the target protein of Ploegh et al. with a metal chelator via the sortase-mediated transpeptidation as Ploegh et al. teaches of attaching a radioisotope label to the antibody for the advantage of using commonly used imaging modalities, such as PET and the NOTA-R-azide provides an azide moiety for subsequent click chemistry coupling to various molecules. 
Rashidian et al. teaches that (G3)-NOTA may be bound to VHH via the sortase-mediated transpeptidation to allow for chelation of the metal radionuclides and therefore, it would have been predictable to one of ordinary skill in the art to utilize a (G3)-NOTA derivative, such as NOTA-R-azide derivatized with G3 for modifying a VHH of Ploegh et al. as the NOTA-R-azide derivatized with G3 allows for radioisotope chelation for access to commonly used imaging modalities and also provides for an azide moiety for the advantage of subsequent click chemistry coupling to various molecules. 
The amino acid linker formed from the sortase-mediated transpeptidation encompasses the first linker comprising an amino acid sequence formed by sortase-mediated transpeptidation of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chelate a radioisotope, such as rubidium-82, copper-64, zirconium-89 to the 64Cu, 89Zr for PET imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NOTA metal chelator for a DFO metal chelator as Perez-Medina et al. teaches of a clickable DFO-azide derivative and the modification of DFO-azide derivative with G3 allows for use in sortase-mediated transpeptidation wherein Ploegh et al. teaches that the target protein with the C-terminal sortase recognition motif (e.g. LPXT) can be contacted with any agent comprising 1-10 glycine residues and a click chemistry handle. Therefore, it would have been predictable to substitute one known 89Zr metal chelator or another known 89Zr metal chelator to examine binding of different chelators to VHH for radioisotope chelation for PET imaging and their use in subsequent click chemistry reactions.

Ploegh et al. does not disclose a hydrophilic polymer (PEG), that the hydrophilic polymer (PEG) is are joined to the first linker by a second linker which is a product of a reaction between a first click chemistry handle and a second click chemistry handle or a ratio of 1:1 antibody to hydrophilic polymer.
Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136) discloses VHH proteins to function as bioorthogonal reactive groups, such as uniformly oriented VHH, with only a single azide group that is reacted with a cyclooctyne (abstract; p133, 3.1. Engineering of azide-containing llama heavy-chain antibodies domains (VHH)) or the VHH protein with a single azide is reacted with alkyne-labelled polyethylene glycol (PEG), such as alkyne-PEG5000, BCN-PEG5000 and DIBO-PEG2000 (p134, 3.3. Accessibility
of incorporated azide group; Fig. 6) 
    PNG
    media_image4.png
    144
    204
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    112
    208
    media_image5.png
    Greyscale
wherein the PEG 5000 encompasses the molecular weight of the hydrophilic polymer of the instant claims.

The click chemistry reaction between the VHH azide derivative of the combined disclosures and the alkyne-containing PEG yields a second linker which encompasses the second linker of the instant claims.
The conjugation of the alkyne-containing PEG to the VHH azide derivative of the combined disclosures via a single azide and a single alkyne through a click chemistry reaction encompasses the ratio of 1:1 antibody to hydrophilic polymer.
It is respectfully pointed out that instant claims 61,64,74,82,84,85,90,92,97,98,118,135-139 and 142 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618